Argued November 15, 1926.
The plaintiff, having on Dec. 23, 1922, caused judgment to be entered against the defendant (Rook Lumber Company) in default of an affidavit of defense, presented a petition to the court below on November 3, 1924, praying that the record be amended "as to the name of the defendant so that the same will appear of record as `M.M. Rook, trading as Rook Lumber Company.'" The court granted a rule to show cause why the record should not be amended, which rule the court, on November 17, 1924, discharged and refused to permit the amendment. There was here a final judgment against the defendant, two years later a motion to amend the record by changing the name of the defendant, a refusal of the court to permit amendment, and no appeal taken from that final order until November 24, 1925, more than a year after the order was made. The appeal was not taken within the time limited by the statute and the assignment of error must be dismissed.
The appeal is quashed. *Page 68